DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–11 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 08 August 2022.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terms "thickness direction," "first side," "second side," "first surface," "second surface" of claim 1, and "first ends" of claim 3 do not find antecedent basis in the specification.

Claim Rejections - 35 USC § 112
Claim(s) 1–11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "a plurality of battery cells, including at least one first battery cell and at least one second battery cell, stacked in a thickness direction of the plurality of the battery cells." It is unclear if the limitation "stacked in a thickness direction of the plurality of the battery cells" are further limiting "a plurality of battery cells" or "at least one first battery cell and at least one second battery cell."
Claim 2 recites the limitation "wherein the plurality of battery cells are stacked in a left-right direction." Claim 1, which claim 2 is directly dependent, recites the limitation "stacked in a thickness direction." It is unclear if "a left-right direction" recited in claim 2 is further limiting "a thickness direction" recited in claim 1.
Claims 3–11 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 3–11 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
Claim(s) 1, 2, and 7–11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger (DE 102015110667 A1).
Regarding claim 1, Berger discloses a discloses a battery module (50, [0035]) comprising:
a battery cell stack (51) having a plurality of battery cells (52, [0035]),
the plurality of battery cells (51) including at least one first battery cell (52) and at least one second battery cell (52, [0035]),
the first battery cell (52) and the second battery cell (52) are stacked in a thickness direction of the plurality of the battery cells (51, [0035]); and
a first plate (55) and a second plate (56) disposed on a first side and a second side of the battery cell stack (51), respectively, to discharge heat from the plurality of battery cells (52) to an outside of the first plate (55) and the second plate (56, [0035]),
wherein the plurality of battery cells (52) include a receiving portion (22), and a sealing portion (24, 25, 26, [0029]),
the sealing portion (24, 25, 26) being partially disposed on an outer periphery of the receiving portion (21, [0029]),
wherein each of the plurality of battery cells (52) includes a first surface (58) on which the sealing portion (24, 25, 26) is not disposed and a second surface (57) opposing the first surface (58) on which the sealing portion (24, 25, 26) is disposed (FIG. 5, [0035]), and
wherein the battery cell stack (51) is provided, by alternately stacking, the at least one first battery cell (52) of which the first surface (58) faces the first plate (55), and the at least one second battery cell (52) of which the first surface (58) faces the second plate (56, [0037]).
Regarding claim 2, Berger discloses all claim limitations set forth above and further discloses a battery module:
wherein the plurality of battery cells (51) are stacked in a left-right direction and are disposed to be orthogonal to the first plate (55) and the second plate (56, [0037]).
Regarding claim 7, Berger discloses all claim limitations set forth above and further discloses a battery module, further comprising
a heat transfer member (see thermally conductive adhesive, [0040]) filling at least one of a space between the battery cell stack (51)  and the first plate (55) and a space between the battery cell stack (51) and the second plate (56, [0040]).
Regarding claim 8, Berger discloses all claim limitations set forth above and further discloses a battery module:
wherein the heat transfer member is formed of any one of thermal grease, a thermally conductive adhesive, an epoxy resin, and a thermal pad (see thermally conductive adhesive, [0040]).
Regarding claim 9, Berger discloses all claim limitations set forth above and further discloses a battery module:
wherein at least a portion of the sealing portion (24, 25, 26) is embedded in the heat transfer member (FIG. 5, [0040]).
Regarding claim 10, Berger discloses all claim limitations set forth above and further discloses a battery module, further comprising:
a cooling device (59) coupled to at least one of external surfaces of the first plate (55) and the second plate (56, [0039]).
Regarding claim 11, Berger discloses all claim limitations set forth above and further discloses a battery module:
wherein the receiving portion (21) of the at least one first battery cell (52) is stacked to face an entirety of the receiving portion (21) of the at least one second battery cell (52, [0035]).

Claim Rejections - 35 USC § 103
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger (DE 102015110667 A1) as applied to claim(s) 1 above, and further in view of Jung et al. (KR 20180029856 A; see English language equivalent, US 2019/0027714 A1; hereinafter Jung).
Regarding claim 3, Berger discloses all claim limitations set forth above, but does not explicitly disclose a battery module:
wherein at least one of the first plate and the second plate comprises a plurality of protrusions protruding from one surface facing the battery cell stack,
wherein the plurality of protrusions have first ends contacting the first surfaces of the plurality of battery cells.
Lee discloses a battery module (FIG. 12, [0085]) comprising a battery cell stack (40) including a plurality of battery cells (40, [0085]); wherein a first plate (600) comprises a plurality of protrusions (H) protruding from one surface face the battery cell stack (40, [0084]), wherein the plurality of protrusions (H) have first ends contact a first surface (w) of the plurality of battery cells (40, [0085]) to increase a lifetime of the battery module (see battery, [0016]). Berger and Jung are analogous art because they are directed to battery modules. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the first and second plates of Berger with the protrusions of Jung in order to increase a lifetime of a battery.

Claim(s) 4–6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger (DE 102015110667 A1) as applied to claim(s) 1 and 3 above, and further in view of Lee et al. (US 2017/0373289 A1, hereinafter Lee).
Regarding claims 4–6, Berger discloses all claim limitations set forth above, but does not explicitly disclose a battery module:
wherein the sealing portion of the plurality of battery cells is inserted into a receiving groove disposed between the plurality of protrusions;
wherein the sealing portion is fixed by an adhesive member after a portion of the sealing portion is folded at least once; and
wherein the first plate and the second plate are formed of an aluminum (Al) material.
Lee discloses a battery module (FIG. 2, [0041]) comprising a battery cell stack (100) including a plurality of battery cells (110, [0043]); wherein a sealing portion (S) of the plurality of battery cells (110) is inserted into a receiving groove (FIG. 4, [0090]) disposed between a plurality of protrusions (P, [0090]); wherein the sealing portion (S) is fixed by an adhesive member (B) after a portion of the sealing portion (S) is folded at least once (FIG. 3, [0095]); and wherein the first plate (210) and the second plate (220) are formed of an aluminum (Al) material (see aluminum, [0066]) to improve cooling performance (see battery pack, [0028]). Berger and Lee are analogous art because they are directed to battery modules. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the battery module of Berger as taught by Lee in order to improve cooling performance.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1–11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hade (DE 102020213244 A1) discloses a battery module (FIG. 1, [0046]) comprising a battery cell stack (3) having a plurality of battery cells (3, [0047]), the plurality of battery cells (3) including at least one first battery cell (3) and at least one second battery cell (3, [0047]), the first battery cell (3) and the second battery cell (3) are stacked in a thickness direction (S) of the plurality of the battery cells (3, [0047]); and a first plate (7) and a second plate (11) disposed on a first side and a second side of the battery cell stack (3), respectively, to discharge heat from the plurality of battery cells (3) to an outside of the first plate (7) and the second plate (11, [0050]), wherein the plurality of battery cells (3) include a receiving portion (15), and a sealing portion (23, [0055]), the sealing portion (23) being partially disposed on an outer periphery of the receiving portion (15, [0055]), wherein each of the plurality of battery cells (3) includes a first surface (19) on which the sealing portion (23) is not disposed and a second surface (25) opposing the first surface (19) on which the sealing portion (23) is disposed (FIG. 3, [0056]), and wherein the battery cell stack (30) is provided, by alternately stacking, the at least one first battery cell (3) of which the first surface (19) faces the first plate (7), and the at least one second battery cell (3) of which the first surface (19) faces the second plate (11, [0063]).
Hade was filed 20 October 2020 (i.e., filing date) and published 12 April 2022 (i.e., publication date). The filing date and publication date of Hade are subsequent the instant effective filing date. Therefore, Hade is not considered prior art with respect to the instant application.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725